EXHIBIT 10.1


Document Capture Technologies, Inc.
4255 BURTON ROAD
SANTA CLARA, CA 95128
 
December 29, 2010


VIA EMAIL


Garden State Securities, Inc.
328 Newman Springs Road
Red Bank, NJ 07701
Attn:  Ernest Pellegrino


 
Re:
Financial Advisory Agreement dated October 29, 2010 (the “Agreement”) by and
between Document Capture Technologies, Inc.  (the “Company”) and Garden State
Securities, Inc. (“GSS”)



Dear Mr. Pellegrino:


Please let this letter serve as notice to GSS that the Company has elected to
terminate the Agreement immediately.  Notwithstanding Sections 3 and 10 of the
Agreement, by countersigning below GSS acknowledges and agrees that the Company
shall not be required to issue any shares of its common stock to
GSS.  Additionally, GSS acknowledges that it is not owed any reimbursable
expenses pursuant to Section 4 of the Agreement.


If you agree with the terms of this termination letter please countersign this
letter below and return to the Company.

 

 
Very truly yours,


/s/ David P. Clark


David P. Clark, CEO

 
AGREED AND ACCEPTED:


GARDEN STATE SECURITIES, INC.


By:  /s/ Ernest Pellegrino
Name: Ernest Pellegrino
Title: Director of Corporate Finance